10/05/2021


     IN THE SUPREME COURT OF THE STATE OF MONTANA                        Case Number: DA 20-0243



                            No. DA 20-0243


STATE OF MONTANA,

           Plaintiff and Appellee,
     v.

BRANDON LEE CRAFT,

           Defendant and Appellant.


                                ORDER


      Upon consideration of Appellant’s motion for extension of time,

and good cause appearing,

     IT IS HEREBY ORDERED that Appellant is granted an extension

of time to and including

      November 8, 2021 within which to prepare, file, and serve

Appellant’s opening brief on appeal.




                                                              Electronically signed by:
                                                                    Mike McGrath
                                                       Chief Justice, Montana Supreme Court
                                                                   October 5 2021